                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


JUDY A. BELK, et al.,

                              Plaintiffs,

v.                                                   CIVIL ACTION NO. 2:12-cv-09147

AMERICAN MEDICAL SYSTEMS
HOLDINGS, INC.,

                              Defendant.

                        MEMORANADUM OPINION AND ORDER

       On March 3, 2020, I entered an order directing plaintiffs to show cause on or before April

3, 2020, why their case should not be dismissed as to American Medical Systems, Inc., for failure

to prosecute pursuant to Rule 41(b) of the Federal Rules of Civil Procedure and Rule 4.1 of the

Local Rules of Civil Procedure.

       Plaintiffs have not responded to the Shown Cause Order. The court ORDERS, pursuant to

Rule 41(b) of the Federal Rules of Civil Procedure and Rule 4.1 of the Local Rules of Civil

Procedure and after weighing the factors identified in Ballard v. Carlson, 882 F.2d 93, 95 (4th Cir.

1989), that defendant, American Medical Systems, Inc., is dismissed without prejudice. No

defendants remain, and the court DIRECTS the Clerk to dismiss the case and strike it from the

active docket.

        The court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                              ENTER:      April 6, 2020
